Exhibit 10.1

PERKINELMER, INC.

2008

DEFERRED COMPENSATION PLAN

as of January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 Purpose and Construction

   1

1.1 Purpose.

   1

1.2 Status of Plan.

   1

1.3 Effective Date.

   1

ARTICLE 2 Definitions

   2

2.1 “Account”

   2

2.2 “Administrator”

   2

2.3 “Base Salary”

   2

2.4 “Beneficiary”

   2

2.5 “Board”

   2

2.6 “Change in Control”

   2

2.7 “Code”

   3

2.8 “Committee”

   3

2.9 “Company”

   3

2.10 “Company Stock Fund”

   3

2.11 “Designated Executive”

   4

2.12 “Elective Deferrals”

   4

2.13 “Eligible Compensation”

   4

2.14 “Eligible Director”

   4

2.15 “Eligible Executive”

   4

2.16 “Employer Contribution”

   4

2.17 “ERISA”

   4

2.18 “401(k) Excess Contribution”

   4

2.19 “Measurement Fund”

   5

2.20 “Normal Retirement Age”

   5

2.21 “Participant”

   5

2.22 “Participating Employers”

   5

2.23 “Plan”

   5

2.24 “Plan Year”

   5

2.25 “Prior Plan”

   5

2.26 “Specified Employee”

   5

2.27 “Tax Reimbursement Distribution”

   5

2.28 “Termination of Employment”

   5

2.29 “Transition Election”

   6

2.30 “Trust”

   6

2.31 “Unforeseeable Emergency”

   6

ARTICLE 3 Participation and Enrollment

   7

3.1 Participation.

   7

3.2 Termination of Participation.

   7

ARTICLE 4 Deferral Elections

   8

4.1 In General.

   8

4.2 Timing of Election.

   8

4.3 Irrevocability.

   9



--------------------------------------------------------------------------------

ARTICLE 5 Contributions and Accounts

   10

5.1 Participant Accounts.

   10

5.2 Vesting.

   10

5.3 Timing of Credits.

   10

5.4 Measurement Funds.

   10

5.5 Special Transition Credit.

   11

5.6 Deferrals from Other Plans.

   11

5.7 Employment Taxes.

   11

ARTICLE 6 Distributions

   12

6.1 Distributions.

   12

6.2 Election of Time and Form of Distribution.

   12

6.3 Time of Distribution.

   12

6.4 Form of Distribution.

   12

6.5 Automatic Distribution.

   13

6.6 Additional Distribution Provisions.

   13

6.7 Subsequent Deferral Election.

   14

6.8 Transition Election.

   14

6.9 Restriction on Distribution to Specified Employees.

   14

ARTICLE 7 Beneficiary Designation

   15

7.1 Beneficiary.

   15

7.2 Beneficiary Designation; Change.

   15

7.3 No Beneficiary Designation.

   15

7.4 Doubt as to Beneficiary.

   15

ARTICLE 8 Leave of Absence/Disability

   16

8.1 Paid Leave of Absence.

   16

8.2 Unpaid Leave of Absence.

   16

8.3 Disability.

   16

ARTICLE 9 Termination, Amendment and Modification

   17

9.1 Termination of the Plan.

   17

9.2 Amendment and Termination.

   17

ARTICLE 10 Administration

   18

10.1 Committee Duties.

   18

10.2 Agents.

   18

10.3 Binding Effect of Decisions.

   18

10.4 Indemnity of Committee.

   18

10.5 Employer Information.

   18

ARTICLE 11 Claims Procedures

   19

11.1 Presentation of Claim.

   19

11.2 Notification of Decision.

   19

11.3 Review of a Denied Claim.

   19

11.4 Decision on Review.

   19

11.5 Legal Action.

   20

ARTICLE 12 Trust

   21

12.1 Establishment of the Trust.

   21

12.2 Interrelationship of the Plan and the Trust.

   21

12.3 Investment of Trust Assets.

   21

12.4 Distributions from the Trust.

   21

12.5 Termination of the Trust.

   21



--------------------------------------------------------------------------------

ARTICLE 13 Miscellaneous

   22

13.1 Other Benefits and Agreements.

   22

13.2 Unsecured General Creditor.

   22

13.3 Withholding.

   22

13.4 Payments that Would Violate Federal Securities Laws.

   22

13.5 Deduction Limitation on Benefit Payments.

   22

13.6 Nonassignability.

   23

13.7 Not a Contract of Employment.

   23

13.8 Furnishing Information.

   23

13.9 Discharge of Obligations.

   23

13.10 Governing Law.

   23

13.11 Notice.

   23

13.12 Successors.

   24

13.13 Validity.

   24

13.14 Incompetent.

   24



--------------------------------------------------------------------------------

ARTICLE 1

Purpose and Construction

 

1.1 Purpose. The purpose of the Plan is to provide non-employee directors and a
select group of management and highly compensated employees who have contributed
to, and are expected to continue to contribute to, the growth, development and
business success of PerkinElmer, Inc. with an opportunity to defer receipt of
their compensation in order to build savings.

 

1.2 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
is also intended to provide for deferred compensation that is subject to and
compliant with the requirements of section 409A of the Code. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.

 

1.3 Effective Date. The Plan is generally effective January 1, 2008, except that
the provisions implementing the requirements of section 409A of the Code are
effective January 1, 2005. This Plan replaces the Prior Plan, which remains in
existence solely to hold amounts grandfathered from the application of section
409A of the Code to the extent that such amounts were earned and vested as of
December 31, 2004 and not materially modified subsequent to January 1, 2005.

 

-1-



--------------------------------------------------------------------------------

ARTICLE 2

Definitions

 

2.1 “Account” shall mean an account established for recordkeeping purposes with
respect to each Participant the balance of which shall be adjusted in accordance
with Article 5.

 

2.2 “Administrator” shall mean the Committee or its delegate, which may be an
officer of the Company.

 

2.3 “Base Salary” shall mean an Eligible Employee’s stated base salary.

 

2.4 “Beneficiary” shall mean a validly designated beneficiary of a Participant.

 

2.5 “Board” shall mean the board of directors of the Company.

 

2.6 “Change in Control” shall mean an event or occurrence set forth in any one
or more of clauses (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one or such clauses but is specifically
exempted from another such clause) provided that such event is also described in
Code section 409A(a)(2)(A)(v) and the regulations thereunder:

 

  (a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
of PerkinElmer if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of common stock of PerkinElmer (the
“Outstanding PerkinElmer Common Stock”) or (B) the combined voting power of the
then-outstanding securities of PerkinElmer entitled to vote generally in the
election of directors (the “Outstanding PerkinElmer Voting Securities”);
provided, however, that for purposes of this paragraph (a), none of the
following acquisitions of Outstanding PerkinElmer Common Stock or Outstanding
PerkinElmer Voting Securities shall constitute a Change in Control Event:
(I) any acquisition directly from PerkinElmer (excluding an acquisition pursuant
to the exercise, conversion or exchange of any security exercisable for,
convertible into or exchangeable for common stock or voting securities of
PerkinElmer, unless the Person exercising, converting or exchanging such
security acquired such security directly from PerkinElmer or an underwriter or
agent of PerkinElmer), (II) any acquisition by PerkinElmer, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PerkinElmer or any corporation controlled by PerkinElmer, or (IV)
any acquisition by any corporation pursuant to a transaction which complies with
subclauses (A) and (B) of clause (c) of this definition; or

 

  (b)

such time as directors who are Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of a successor
corporation to PerkinElmer), where the term “Continuing Director” means at any
date a member of the Board (A) who was a member of the Board on [at the time

 

-2-



--------------------------------------------------------------------------------

 

this Plan was adopted by the Committee] or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

  (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving PerkinElmer or a sale or
other disposition of all or substantially all of the assets of PerkinElmer (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding PerkinElmer Common Stock and Outstanding PerkinElmer Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns PerkinElmer or substantially all of PerkinElmer’s assets either directly or
through one or more other entities) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding PerkinElmer Stock and Outstanding PerkinElmer Voting
Securities, respectively; and (B) no Person beneficially owns, directly or
indirectly, 20% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination).

 

2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. References to a Code section shall incorporate any final Treasury
regulations issued thereunder.

 

2.8 “Committee” shall mean the Compensation and Benefits Committee of the Board.

 

2.9 “Company” shall mean PerkinElmer, Inc.

 

2.10 “Company Stock Fund” shall mean a Measurement Fund that is intended to
invest primarily in the voting common stock of the Company.

 

-3-



--------------------------------------------------------------------------------

2.11 “Designated Executive” shall mean, with respect to a Plan Year, an Eligible
Executive with a Base Salary in excess of the compensation limit in effect under
Code section 401(a)(17) (as from time to time adjusted) who is designated by the
Administrator to receive 401(k) Excess Contributions. An Eligible Executive may
be a Designated Executive for one Plan Year and not be a Designated Executive
for subsequent Plan Years.

 

2.12 “Elective Deferrals” shall mean, collectively, any amount of Eligible
Compensation that has been voluntarily deferred by a Participant.

 

2.13 “Eligible Compensation” shall mean (a) with respect to any Eligible
Director, such Eligible Director’s cash retainer, annual stock grant, and such
other director compensation as designated by the Board, and (b) with respect to
any Eligible Executive, (i) up to fifty percent of Base Salary, (ii) up to one
hundred percent of incentive bonus, (iii) up to one hundred percent of
performance units, (iv) with respect to awards made prior to April 1, 2008, up
to one hundred percent of restricted stock, and (v) such other compensation from
time to time as determined by the Committee. It is intended that the composition
of Eligible Compensation may vary by Eligible Executive and that, for any
Eligible Executive, may vary over time. The Committee will determine the
composition of Eligible Compensation, and any deferral limitations, in advance
of the year in which the services giving rise to the compensation are performed,
or at a later time but only if consistent with section 409A of the Code.

 

2.14 “Eligible Director” shall mean a non-employee director of the Company.

 

2.15 “Eligible Executive” shall mean an individual who satisfies both (a) and
(b) below:

 

  (a) The individual is (i) an employee of a Participating Employer holding the
position of Vice President or higher or (ii) an employee of a Participating
Employer receiving a Base Salary (prior to any deferral under this Plan) in
excess of $100,000 who reports directly to an officer of the Company, and

 

  (b) The individual is designated by the Administrator as eligible to
participate in this Plan.

 

2.16 “Employer Contribution” shall mean an amount contributed by a Participating
Employer to the Account of a Participant.

 

2.17 “ERISA” shall mean Title I of the Employee Retirement Income Security Act
of 1974, as amended. References to a section of ERISA shall incorporate any
final Department of Labor regulations issued thereunder.

 

2.18 “401(k) Excess Contribution” shall mean an Employer Contribution to the
Account of each Designated Executive in an amount equal to 5% of the excess of
such Designated Executive’s (a) Base Salary over (b) the compensation limit in
effect under Code section 401(a)(17) (as from time to time adjusted).

 

-4-



--------------------------------------------------------------------------------

2.19 “Measurement Fund” shall mean those investment funds made available by the
Administrator in which a Participant’s Accounts will be treated as having been
invested for purposes of this Plan.

 

2.20 “Normal Retirement Age” shall mean: (a) for all Participants who are
employees, the attainment of age 55 (or older) while an employee of the Company
or a Participating Employer with a minimum of 10 years of employment with the
Company or Participating Employer and (b) for Eligible Directors, attainment of
age 70 or of such other retirement age for Directors set forth in the By-Laws of
the Company.

 

2.21 “Participant” shall mean an Eligible Director or Eligible Executive who
meets the requirements for participation under Article 3.

 

2.22 “Participating Employers” shall mean the Company, and any affiliated
employer designated as a “participating employer” by the Committee.

 

2.23 “Plan” shall mean this PerkinElmer, Inc. 2008 Deferred Compensation Plan,
as amended from time to time.

 

2.24 “Plan Year” shall mean the calendar year.

 

2.25 “Prior Plan” shall mean the PerkinElmer, Inc. 1998 Deferred Compensation
Plan.

 

2.26 “Specified Employee” shall mean an employee of the Company or other
Participating Employer who, as of the date of the employee’s Termination of
Employment, is a key employee of the Company, meeting the requirements of Code
section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code section 416(i)(5)) at any time
during the 12-month period ending on December 31. If an employee is a key
employee as of a December 31, the employee is treated as a key employee
hereunder for the twelve-month period commencing the subsequent April 1. In
accordance with Code section 416(i)(1)(A), no more than 50 people shall be
treated as “officers” within the meaning of Code section 416(i)(1)(A)(i).

 

2.27 “Tax Reimbursement Distribution” shall mean a distribution from a
Participant’s Account, made in accordance with Treas. Reg. § 1.409A-3(i)(1)(v)
to reimburse the Participant in an amount equal to all or a designated portion
of the Federal, state, local, or foreign taxes imposed upon the Participant as a
result of compensation paid or made available to the Participant under the Plan,
including the amount of additional taxes imposed upon the Participant due to the
distribution by the Company to reimburse such taxes, and such other expenses as
permitted under Code section 409A. In no event will a Tax Reimbursement
Distribution exceed the balance in the Participant’s Account.

 

2.28

“Termination of Employment” shall mean, with respect to a Participant who is an
Eligible Executive, the earliest to occur of the following: (a) the date on
which the level of bona fide services the Participant is expected to perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or an independent contractor)
over the immediately preceding 36-month period (or the

 

-5-



--------------------------------------------------------------------------------

 

full period of services to the Company if the Participant has been providing
services to the Company less than 36 months); (b) the date immediately following
a 6 month leave of absence, other than for a disability, unless the Participant
retains a right to reemployment under an applicable statute or by contract; or
(c) the date immediately following a 29 month leave of absence for a disability,
unless otherwise terminated by the Company or the Participant, regardless of
whether the employee retains a contractual right to reemployment. “Termination
of Employment” as defined herein is intended to be interpreted consistently with
“separation from service” within the meaning of Treas. Reg. §1.409A-1(h).

 

2.29 “Transition Election” shall mean an election pursuant to IRS Notice 2005-1,
IRS regulations under section 409A of the Code, and IRS Announcement 2006-79, on
or before December 31, 2007, in accordance with procedures made available by the
Administrator, whereby Participants who were at that time employed by (or
rendering service as a director of) the Company were given the opportunity to
amend elections as to the time and form of payment of a Participant’s Account
(and the Participant’s account under the Prior Plan); provided no such election
shall alter a payment to be made in the year the election is made and no such
election shall accelerate a future payment into the year the election is made.
Upon the offering of a Transition Election, amounts held as “grandfathered” in
the Prior Plan shall become subject to the terms of this Plan.

 

2.30 “Trust” shall mean one or more trusts pursuant to one or more trust
agreements between the Company and the trustee named therein, as amended from
time to time.

 

2.31 “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from (a) an illness or accident of the Participant or any
of the Participant’s spouse, dependent (as defined in section 152(a) of the
Code) or Beneficiary; (b) loss of the Participant’s property due to casualty; or
(c) any other similar extraordinary and unforeseen circumstance arising as a
result of events beyond the control of the Participant, and approved by the
Committee in its sole control.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 3

Participation and Enrollment

 

3.1 Participation.

 

  (a) Elective Deferrals. Except as provided in (b) below, in order to become a
Participant in the Plan, each Eligible Executive or Eligible Director shall
complete, and the Administrator shall accept, an election to make Elective
Deferrals under the Plan. Such elections shall comply with the requirements of
Article 4 below.

 

  (b) Employer Contributions. Notwithstanding the foregoing, each Eligible
Executive shall automatically become a Participant effective upon the earlier of
(i) designation by the Administrator as a Designated Executive or (ii) the time
an Employer Contribution is credited to his Account.

 

3.2 Termination of Participation. An individual who has become a Participant
will remain a Participant until his or her entire Account has been distributed.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 4

Deferral Elections

 

4.1 In General. The election to defer the receipt of Eligible Compensation shall
be made in the form prescribed by the Administrator and shall apply separately
to each type of Eligible Compensation to be deferred. The Administrator may in
its sole discretion establish a minimum deferral amount at any time or from time
to time, may increase the maximum amount which may be deferred and may establish
different minimum and maximum deferral amounts for different Participants. If no
election is made, the amount deferred shall be zero.

 

4.2 Timing of Election.

 

  (a) Generally. A new election regarding Elective Deferrals will be required
for each Plan Year. An election form must be delivered, in accordance with
procedures established by the Administrator, before the end of the Plan Year
preceding the Plan Year for which the election is to be effective, except as
provided in paragraphs (b) through (e), below. No election shall be required
with respect to Employer Contributions.

 

  (b) Initial Year of Eligibility. To the extent provided by the Administrator,
elections for the Plan Year in which an individual first becomes an Eligible
Executive or Eligible Director may be made within 30 days after such individual
becomes an Eligible Executive or is elected as an Eligible Director. If an
individual first becomes a Participant after the first day of a Plan Year, the
election to defer shall only apply to that portion of the Eligible Compensation
which has not yet been earned by the Participant as of the date the election is
accepted by the Administrator.

 

 

(c)

Certain Forfeitable Rights. With respect to Eligible Compensation that is
subject to a condition that the Eligible Executive provide at least 12 months of
vesting service from the date the Eligible Executive obtains a “legally binding
right” to such compensation (i.e. the grant date of a restricted stock or
performance unit award, to the extent such compensation is determined to be
Eligible Compensation), an election to defer such compensation may, if permitted
by the Administrator, be made on or before the 30th day following such date,
provided the election is made at least 12 months in advance of the vesting date.

 

  (d) Performance-Based Compensation. If the Committee determines that Eligible
Compensation qualifies as “performance-based compensation” within the meaning of
section 409A of the Code, the Eligible Employee’s election to defer compensation
with respect to such Eligible Compensation may be made at such time as is
permitted by Treas. Reg. §1.409A-2(a)(8), provided such Eligible Executive is
continuously employed through such date.

 

  (e) Timing of Elections for 2005. Pursuant to IRS Notice 2005-1, on or before
March 15, 2005, Participants may make an election to defer compensation for
service performed on or before December 31, 2005 but which had not yet been paid
or became payable at the time of the election.

 

-8-



--------------------------------------------------------------------------------

  (f) Effectiveness. An election shall be effective only upon its acceptance by
the Company through transmission to the Vice President-Compensation, Benefits
and HRIM or his or her designee.

 

4.3 Irrevocability. An election shall be irrevocable once accepted as final by
the Administrator, and may not be revoked changed or altered, except as provided
in this Section 4.3. Notwithstanding the foregoing, annual elections made under
Section 4.2(a) shall be revocable as defined by the Administrator but no later
than December 31, at which point they will become irrevocable.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 5

Contributions and Accounts

 

5.1 Participant Accounts. The Administrator shall establish an Account on the
books and records of the Company to which shall be credited a Participant’s
Elective Deferrals and Employer Contributions. The Administrator may establish
one or more sub-accounts to reflect the Plan Year in which such deferral is made
and the type of Eligible Compensation (or Employer Contribution) to which such
sub account relates.

 

5.2 Vesting. A Participant shall be at all times 100% vested in his or her
Account, except as otherwise determined by the Committee.

 

5.3 Timing of Credits.

 

  (a) Elective Deferrals attributable to a deferral in Base Salary shall be
withheld from each regularly scheduled payroll in equal amounts, and likewise
credited to a Participant’s Account.

 

  (b) Elective Deferrals attributable to a deferral of bonus, performance units
or an Eligible Director’s annual retainer or stock award shall be withheld and
credited to a Participant’s Account at the time the compensation would have been
paid to the Participant, whether or not this occurs during the Plan Year itself.

 

  (c) Elective Deferrals attributable to a deferral of restricted stock shall be
credited to a Participant’s Account immediately prior to such time as the
restricted stock becomes vested.

 

  (d) Employer Contributions shall be credited to a Participant’s Account within
180 days of the close of the Plan Year to which the contribution relates.

 

5.4 Measurement Funds.

 

  (a) Accounting. The Administrator shall increase or decrease the balance in
each Account as follows: (i) by adding the amount of the Participant’s Elective
Deferrals and the amount of any Employer Contributions or other contributions or
transfers to the Plan, (ii) crediting or debiting each Account with earnings and
losses of the Measurement Funds, and (iii) subtracting distributions made to or
on behalf of the Participant under this Plan.

 

  (b)

Earnings. The Participant, in any manner permitted by the Administrator, may
elect, from time to time, the Measurement Fund in which his or her Account shall
be treated as having been invested. A Participant’s Accounts shall be treated as
if invested in accordance with the Participant’s election, as determined by the
Administrator, for purposes of debiting or crediting the balance in such
Accounts to reflect the performance of the Measurement Fund. If the
Administrator or the

 

-10-



--------------------------------------------------------------------------------

 

trustee of any trust established with respect to this Plan invests any assets in
the investments selected as the Measurement Funds, no Participant shall have any
right in or to such investments themselves, and the Participant’s rights shall
at all times be only to receive the amount calculated under the terms of this
Plan from the Company.

 

  (c) Company Stock Fund. Notwithstanding the foregoing, any election of the
Company Stock Fund cannot be changed, except prospectively with respect to
future contributions. In the case of deferrals of the receipt of Company stock,
such deferrals shall be invested solely in the Company Stock Fund. Any amounts
deferred representing shares of Company common stock shall be accounted for on a
share by share basis, with appropriate adjustments to reflect changes in the
capital structure of the Company, and shall, when distributed, be distributed in
the form of common stock of the Company, subject to Section 13.3. Dividends
shall be automatically reinvested in the Company Stock Fund

 

  (d) Expenses. In the discretion of the Administrator, plan expenses may be
allocated to and reduce the balance in Participants’ Accounts. Any such
allocation shall be borne equitably, as determined by the Administrator, among
similarly situated Participants.

 

5.5 Special Transition Credit. The Account of any Participant who was given the
opportunity to make a Transition Election with respect to his or her account
under the Prior Plan shall be credited with an amount equal to his or her
account balance under the Prior Plan at the time of the Transition Election.

 

5.6 Deferrals from Other Plans. The Committee may direct the Administrator and
trustee to accept the transfer of amounts deferred by a Participant under a
deferral plan or arrangement sponsored by the Company, another Participating
Employer or by a former employer of the Participant.

 

5.7 Employment Taxes. For each Plan Year, arrangements satisfactory to the
Administrator (including withholding from other compensation payable to the
Participant) shall be made for the payment of the Participant’s share of any
employment or other taxes payable with respect to Elective Deferrals, Employer
Contributions and any earnings thereon.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 6

Distributions

 

6.1 Distributions. A Participant shall receive a distribution of his or her
Accounts on the date, and in the form, elected by the Participant, subject to
the provisions of this ARTICLE 6. All distributions under this Plan shall be in
cash, except that any amount treated as invested in the Company Stock Fund under
Section 5.4(b) shall be distributed in shares of voting common stock of the
Company, valued at the time of distribution. The amount of distribution shall be
reduced by applicable withholding in accordance with Section 13.3.

 

6.2 Election of Time and Form of Distribution. At the time of a deferral
election under Section 4.2 or, in the case of Employer Contributions, before the
expiration of the Plan Year preceding the Plan Year to which such Employer
Contribution relates, each Participant shall elect the time of (in accordance
with Section 6.3) and form of (in accordance with Section 6.4) distribution of
Elective Deferrals and Employer Contributions for the applicable Plan Year.
Elections shall be made on a year-by-year basis and different elections may be
made with respect to the different types of Elective Deferrals and with respect
to Employer Contributions. Such election shall, subject to Sections 6.5 and 6.6,
be irrevocable except as provided in Section 6.7 or 6.8. In the absence of a
timely election of an alternate time and form of distribution, a Participant’s
vested account shall be paid in a lump sum upon Termination of Employment.

 

6.3 Time of Distribution. A Participant shall elect to have all or a portion of
his or her Account distributed, subject to Section 6.5 and Section 6.6:

 

  (a) On such specified quarterly date(s) as permitted by the Administrator; or

 

  (b) Upon the quarterly distribution date next following Termination of
Employment or other separation from service, subject to Section 6.9.

 

  (c) The Participant’s election of a date of distribution may only be changed
consistent with Section 6.7.

Notwithstanding a Participant’s election of a specified distribution date, if
the Participant has a Termination of Employment (including by reason of death)
prior to the elected distribution date, the Participant’s Account shall be
distributed in a single lump sum payment, except as permitted under Section 6.4
with respect to elections of installment distributions in connection with
Terminations of Employment after attainment of Normal Retirement Age. This
payment upon earlier Termination of Employment is intended to provide for
payment on the “earlier” of two events in accordance with Treas. Reg.
§1.409(a)-3(b).

 

6.4

Form of Distribution. A Participant shall elect, with respect to distributions
on a specified date or with respect to distributions on account of Termination
of Employment after attainment of Normal Retirement Age, that distributions may
be made in a lump sum or in installments of from 2 to 10 years. Each installment
distribution is treated as a

 

-12-



--------------------------------------------------------------------------------

 

“separate payment” for purposes of Code section 409A. If installments are
elected, then the specified date of each installment shall be the anniversary of
the first installment. The installment shall be calculated by multiplying the
balance in the Account (or sub account) being distributed by a fraction, the
numerator of which is one, and the denominator of which is the remaining number
of annual payments due the Participant. Installment payments of amounts deferred
in the form of Company Stock shall be determined using the procedures set forth
in the preceding sentence, except that no fractional shares shall be
distributed. By way of example, if the Participant elects 10 year installments,
the first payment shall be  1/10 of the Account with respect to which this
election is made. The following year, the payment shall be  1/9 of the then
value of the Account, etc.

 

6.5 Automatic Distribution. Notwithstanding the foregoing:

 

  (a) All distributions, regardless of the date for distribution elected by the
Participant, must commence no later than the calendar year following Termination
of Employment or, with respect to Eligible Directors, termination of service as
a director of the Company.

 

  (b) In the case of a Participant whose employment terminates before attaining
Normal Retirement Age, distributions may only be made in the form of a lump sum.

 

  (c) If a Participant dies before his or her Account is completely distributed,
the Participant’s remaining Accounts shall continue in effect under the terms of
this Plan and shall be paid to the Participant’s Beneficiary in the form of a
lump sum within 180 days of the date of death.

 

6.6 Additional Distribution Provisions.

 

  (a) Distribution on Change in Control. A Participant may elect to receive a
distribution of upon a Change in Control. If such an election is in force with
respect to a Participant upon the occurrence of a Change in Control, amounts
payable on a Change in Control shall be paid to him or her in a lump sum as soon
as possible following the occurrence of the Change in Control, but in no event
later than 90 days following such event.

 

  (b)

Distribution for Unforeseeable Emergencies. If the Participant experiences an
Unforeseeable Emergency, the Participant may request, in writing, a partial or
full distribution from the Plan. The distribution shall not exceed the lesser of
the sum of the Participant’s Account, calculated as if such Participant were
receiving a distribution, in a lump sum, on termination of employment, or the
amount reasonably needed to satisfy the Unforeseeable Emergency as determined by
the Committee. In no event may the distribution pursuant to this Section 6.6(b)
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent the liquidation of such assets would not
itself

 

-13-



--------------------------------------------------------------------------------

 

cause severe financial hardship). Distributions shall be made from all
subaccounts proportionately. If the Committee grants the request for a
distribution, it shall be made within 60 days of the date of approval.

 

  (c) Tax Reimbursement Distribution. If, for any reason, all or any portion of
a Participant’s benefits under this Plan becomes taxable to the Participant, the
Participant shall receive in distribution a Tax Reimbursement Distribution no
later than the end of the year following the year the Participant remits the tax
on such benefits. A Tax Reimbursement Distribution shall be accounted for as a
distribution and shall reduce a Participant’s Account in a like amount.

 

6.7 Subsequent Deferral Election. A Participant may make a second election to
change the time and form of the payment of the Participant’s Account previously
elected pursuant to this Article 6, if:

 

  (a) the second election defers payment for a period of not less than 5 years
for the date such payment would otherwise have been made;

 

  (b) the second election is made not less than 12 months prior to the date of
the first scheduled payment; and

 

  (c) The second election does not take effect until at least 12 months after
the date on which the election is made.

 

6.8 Transition Election. Participants may change the time or form of payment of
the balance in his or her Account as of December 31, 2007 by means of a valid
Transition Election completed prior to December 7, 2007.

 

6.9 Restriction on Distribution to Specified Employees. Notwithstanding the
terms of any election or Plan provision, distribution to a Specified Employee
made on account of separation from service may not be made before the quarterly
distribution date (the “New Payment Date”) next following the date which is
6 months and 1 day after the date of separation from service as determined under
section 409A of the Code. Distributions that otherwise would have been paid to
the Participant during the period between the separation from service and the
New Payment Date shall be paid to the Participant in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of the Plan and
the Participant’s election.

 

6.10 Domestic Relations Orders. Notwithstanding anything herein to the contrary,
payment under the Plans may be made to an individual other than the Participant,
and such payment may be accelerated, to the extent necessary to fulfill a
domestic relations order.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 7

Beneficiary Designation

 

7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of a
Participating Employer in which the Participant participates.

 

7.2 Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary in accordance with procedures established by the Administrator. A
Participant shall have the right to change a Beneficiary in accordance with the
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Administrator of a new Beneficiary designation, all
Beneficiary designations previously filed shall be canceled. The Company and
trustee shall be entitled to rely on the last Beneficiary designation made by
the Participant and accepted by the Administrator prior to his or her death.

 

7.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in this ARTICLE 7, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the then living issue of the Participant per stirpes and, if there
is no such issue, to the executor or personal representative of the
Participant’s estate.

 

7.4 Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right, exercisable in its discretion, to direct the Company to withhold
such payments until this matter is resolved to the Administrator’s satisfaction.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 8

Leave of Absence/Disability

 

8.1 Paid Leave of Absence. If a Participant is authorized by the Company for any
reason to take a paid leave of absence the Participant shall continue to be
considered employed and the deferral elections shall continue during such paid
leave of absence, unless and until such time as such leave of absence results in
a Termination of Employment under the Plan.

 

8.2 Unpaid Leave of Absence. If a Participant is authorized by the Company for
any reason to take an unpaid leave of absence from the employment of the
Employer, the Participant shall continue to be considered employed (unless and
until such time as such leave of absence results in a Termination of Employment
under the Plan) but the Participant shall be excused from making deferrals until
the earlier of the date the leave of absence expires or the Participant returns
to a paid employment status, except that deferral elections with respect to
restricted stock shall be honored. Upon such expiration or return and absent a
Termination of Employment, deferrals shall resume for the remaining portion of
the Plan Year in which the expiration or return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.

 

8.3 Disability. A Participant who is disabled and receiving short or long term
disability payments from the Company’s disability carrier shall be treated in
the same manner as a Participant on an authorized, unpaid leave of absence until
the Participant’s employment is terminated or the Participant returns to active
employment. Notwithstanding the foregoing, to the extent a disabled Participant
is utilizing paid time off or is receiving similar leave or vacation pay from
the Company, the Participant’s deferral elections shall continue.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 9

Termination, Amendment and Modification

 

9.1 Termination of the Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, it reserves the right to
terminate the Plan at any time, by action of the Committee. Notwithstanding any
other provision of the Plan, in the event of Plan termination, Accounts shall be
distributed to Participants in lump sum payments as soon as permitted under
Treas. Reg. §1.409A-3(j)(4)(ix).

 

9.2 Amendment and Termination. The Board or the Committee may, at any time,
amend or terminate the Plan in whole or in part; provided, however, that no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Accounts in existence at the time of the amendment or
termination, except as required by law in order to avoid penalty or additional
tax. The amendment or modification of the Plan shall not affect any Participant
or Beneficiary who has become entitled to the payment of benefits under the Plan
as of the date of the amendment or modification.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 10

Administration

 

10.1 Committee Duties. This Plan shall be administered by the Committee, who may
delegate day-to-day administrative duties to the Administrator. The Committee
shall also have the complete discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (b) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.

 

10.2 Agents. In the administration of this Plan, the Committee or the
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to the Company.

 

10.3 Binding Effect of Decisions. The decision or action of the Committee or
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

10.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, the Administrator and any other employee of the
Company to whom the duties of the Committee may be delegated, against any and
all claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, to the full extent permitted by law,
if the individual was acting in the good faith belief that such action or
failure to act was in the best interest of the Company and consistent with the
terms of the Plan.

 

10.5 Employer Information. To enable the Committee or Administrator to perform
its functions, the Company and every Participating Employer shall supply full
and timely information to the Committee on all matters relating to the
compensation of its Participants and such other pertinent information as the
Committee may reasonably require.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 11

Claims Procedures

 

11.1 Presentation of Claim. Any Claimant may deliver to the Committee a written
claim for a determination with respect to the amounts distributable to such
Claimant from the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within 60 days after such
notice was received by the Claimant. All other claims must be made within 180
days of the date on which the event that caused the claim to arise occurred. The
claim must state with particularity the determination desired by the Claimant.

 

11.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, in which case such notice must also
be set forth in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part thereof;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 11.3
below.

 

11.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

11.4

Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the

 

-19-



--------------------------------------------------------------------------------

 

Committee’s decision must be rendered within 120 days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Committee deems relevant.

 

11.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 11 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 12

Trust

 

12.1 Establishment of the Trust. The Company and each Participating Employer may
establish one or more Trusts and the Company shall at least annually transfer
over to the Trust such assets as the Company and each Participating Employer
determines, in its sole discretion, are necessary to provide for its liabilities
under the Plan.

 

12.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
each Participating Employer, Participants and the creditors of the Company to
the assets transferred to the Trust. The Company and each Participating Employer
shall at all times remain liable to carry out its obligations under the Plan.

 

12.3 Investment of Trust Assets. The Trustee of any trust established with
respect to this Plan shall be authorized, upon written instructions received
from the Committee, to invest and reinvest the assets of the trust in accordance
with the instructions and the terms of the applicable trust agreement.

 

12.4 Distributions from the Trust. The obligations of the Company and each
Participating Employer under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce their obligations under this Plan.

 

12.5 Termination of the Trust. If the Trust terminates and benefits are
distributed from the Trust to a Participant, the Participant’s benefits under
this Plan shall be reduced to the extent of such distributions.

 

-21-



--------------------------------------------------------------------------------

ARTICLE 13

Miscellaneous

 

13.1 Other Benefits and Agreements. The benefits provided for a Participant and
such Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

13.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company or any Participating Employer.
For purposes of the payment of benefits under this Plan, any and all of the
assets of the Company or Participating Employer shall be, and remain, the
general, unpledged unrestricted assets of the Company or Participating Employer,
respectively. Their obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.

 

13.3 Withholding. Any withholding required under any applicable law with respect
to any payment under this Plan shall be made as determined by the Administrator.
Upon the distribution of shares of Company stock, to the extent that the tax
withholding obligation resulting from such distribution exceeds the amount of
cash included in such distribution, then such portion of the shares included in
such distribution will, with no further action by the Participant, be
automatically sold such that the proceeds of such sale equal (as nearly as
reasonably possible) the minimum statutory withholding obligations, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that result form such distribution. This automatic sale
provision is intended to comply with the requirements of Rule 10b5-1(c)(1) under
the Securities Exchange Act of 1934, and shall be interpreted to comply with the
requirements of such rule.

 

13.4 Payments that Would Violate Federal Securities Laws. Notwithstanding any
provision of the Plan to the contrary, any payment scheduled to be made under
the Plan will be delayed if the Company reasonably anticipates that the making
of the payment will violate federal securities laws or other applicable law. Any
such delayed payment will be made at the earliest date at which the Company
reasonably anticipates that the making of the payment will not cause such
violation.

 

13.5

Deduction Limitation on Benefit Payments. If the Company reasonably anticipates
that its deduction with respect to any distribution from this Plan would be
limited or eliminated by application of Code section 162(m), then to the extent
permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment may be delayed as deemed
necessary to ensure that the entire amount of any distribution from this Plan is
deductible. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited/debited with additional amounts in
accordance with Article 5. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Company
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code section 162(m). In the event
that such date is determined to be after

 

-22-



--------------------------------------------------------------------------------

 

a Participant’s Termination of Employment and the Participant to whom the
payment relates is determined to be a Specified Employee, then to the extent
deemed necessary to comply with Treas. Reg. §1.409A-3(i)(2), the delayed payment
shall not made before the end of the six-month period following such
Participant’s Termination of Employment. This provision shall not be applicable
to Terminations of Employment made in connection with a Change in Control.

 

13.6 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

13.7 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company or any
Participating Employer and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless otherwise expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of the Company or any Participating Employer or to
interfere with the right of the Company or any Participating Employer to
discipline or discharge the Participant at any time.

 

13.8 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

13.9 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company, the Committee and
the Administrator from all further obligations under this Plan with respect to
the Participant.

 

13.10 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the Commonwealth of
Massachusetts without regard to its conflicts of laws principles.

 

13.11 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Compensation and Benefits Committee

c/o Corporate Compensation Department

PerkinElmer, Inc.

940 Winter Street

Waltham, MA 02451

 

-23-



--------------------------------------------------------------------------------

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

13.12 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company or any Participating Employer and their successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

 

13.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

13.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person the Committee determines in good faith to be incapable of handling the
disposition of that person’s property, the Committee may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this Plan document this 9th day of
December, 2008.

 

PerkinElmer, Inc. By:  

/s/ Richard F. Walsh

  Richard F. Walsh Title:   SVP and Chief Administrative Officer

 

-25-